                                                                         PiLED
                                                                  U.S.DiSTRiCT COURT
                     IN THE UNITED STATES DISTRICT COURT AUC:'S'T ■ Tv'.

                    FOR THE SOUTHERN DISTRICT OF GEOI^SWUL 30 PH                      28
                                   DUBLIN DIVISION               CLERK-
                                                                     SO. LI
NESTOR URBAY BROCHE,

             Plaintiff,

       V.                                               CV 319-057


DIRECTOR OF BOP SOUTHERN
REGIONAL DIVISION; DJ. HARTOM,
Warden of USP Atlanta; DR. MARTIN,USP
Atlanta; NURSE JONES, Atlanta Camp;
CRAIG SIMMONS,Regional Counsel Tort
Claim Division; and DIRECTOR OF
MEDICAL DEPARTMENT AT REGIONAL
REVIEW,

              Defendants.



                                         ORDER




       Plaintiff, incarcerated at McRae Correctional Facility in Helena, Georgia, filed the

above-captioned case pursuant to 42 U.S.C. § 1983 in the Dublin Division of the Southern

District of Georgia even though the named defendants are located in Atlanta, Georgia and the

events in Plaintiffs complaint allegedly occurred at United States Penitentiary ("USP")

Atlanta in Fulton County, Georgia. (See doc. nos. 1, 1-1, 1-3.) There is no indication the

events alleged to have occurred in Plaintiffs complaint occurred at McRae Correctional

Facility. (See doc. no. 1-3.) Thus, because Fulton County is in the Northern District of

Georgia, the proper venue is the Atlanta Division of the Northern District of Georgia. 28

U.S.C. § 1391(b).
       In the interest of justice, instead of dismissing this action, the Court ORDERS it

TRANSFERRED to the Northern District of Georgia, Atlanta Division.               28 U.S.C.

§ 1406(a). The Court also DIRECTS the Clerk to forward the file to that District. Plaintiff

should be aware that all future filings in this case, including the responses to the July 25,

2019 filing fee deficiency notices from the Clerk of Court, should be made with the Clerk,

Richard B. Russell Federal Building, 2211 United States Courthouse, 75 Ted Turner Drive,

SW,Atlanta, Georgia 30303.

       SO ORDERED this             day of                   2019, at Augusta, Georgia.




                                            UNITED STATED DISTRICT JUDGE
